Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-15, and 18-21  are rejected under 35 U.S.C. 103 as being unpatentable over Balutis et al. (US 2016/0174459; hereinafter Balutis) in view of Miller et al. (US 2019/0075722; hereinafter Miller) and in view of Matt et al. (US 2018/0352734; hereinafter Matt), and in further view of Becke et al. (US 2019/0075724; hereinafter Becke).
Regarding Claim 1:
Balutis discloses a grounds maintenance system comprising: 
a robot tractor comprising (Balutis, Para. [0032], Fig. 1A-B, Balutis discloses an autonomous lawnmower robot); 
a robot body (Balutis, Para. [0032], Fig. 1A-B, Balutis discloses the lawnmower robot has a body); 
a drive system including one or more motorized drive wheels to propel the robot body (Balutis, Para. [0032-0033], Balutis discloses a drive system with motorized wheels to propel the robot); 
a control system coupled to the drive system, the control system configurable to store a mow plan that specifies a set of paths to be traversed for a grounds maintenance operation and control the drive system to autonomously traverse the set of paths to implement the mow plan (Balutis, Para. [0031], Fig. 1C, Balutis discloses a controller coupled to the drive system which controls the robot to ; 
a battery system comprising one or more batteries housed in the robot body (Balutis, Para. [0080], Balutis discloses the robot houses a battery); 
a charger interface (Balutis, Para. [0037], Fig. 8 Balutis discloses a power system including a charging system connectable to an external charging dock (i.e. interface), and the power system includes charger data relayed to separate computing device);
a pair of robot charger contacts (Balutis, Fig. 2, Para. [0046], Balutis discloses the charging dock comprises two contact points and the robot would therefore have a pair of contact points to charge the power source); and
a low-profile mowing deck coupled to the robot body (Balutis, Para. [0034], Balutis discloses a cutter (mowing deck) attached to the robot body); 
a charging station comprising a charging dock, the charging dock comprising first and second charging station contacts (Balutis, Fig. 2, Para. [0046], Balutis discloses the charging dock comprises two contact points and the robot would therefore have a pair of contact points to charge the power source). 
Miller, in the same field of endeavor of ground maintenance vehicles, discloses the mowing deck adapted to tilt and lift relative to the robot body, wherein the control system is configurable to…control tilting and lifting of the mowing deck and cutting by the mowing deck (Miller, Fig. 1, Para. [0020], Miller discloses a mower assembly (mower deck) adapted to lift and angle relative to the ground (i.e. relative to the robot body)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Balutis to include a mower assembly adapted to tilt and lift as disclosed by Miller in order to perform efficient mowing operations in difficult areas such as solar power generation facilities, Para. [0003-0005].
each of the charging station contacts having a charging station contact ramp portion angled downward and configured to align with a respective robot charger contact (Matt, Para. [0044-0045], Fig. 3, Matt discloses the contact socket of the charging station has a ramped portion angled to align with the ground working robotic device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Balutis to include a ramped portion leading to the charging points as disclosed by Matt in order to ensure easy insertion of the contact tab into the contact socket, (Matt, Para. [0045]).
Becke, in the same field of endeavor of ground maintenance vehicles, discloses the control system is configurable to independently control tilting and lifting of the mowing deck and cutting by the mowing deck (Becke, Para. [0116], Becke discloses the mowing deck is capable of independently tilting and lifting).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Balutis to include a system capable of independently tilting and lifting of the mowing deck as disclosed by Becke in order to compensate for terrain irregularities, (Becke, Para. [0116]).
Regarding Claim 2:
The combination of Balutis, Miller, Matt, and Becke discloses the ground maintenance system of claim 1.
Miller, in the same field of endeavor of ground maintenance vehicles, discloses a tool mounting bracket vertically slidable relative to the robot body, wherein the mowing deck is connected to the tool mounting bracket by a hinge that is movable with the tool mounting bracket (Miller, Para. [0019], Miller discloses a vertical pivot axis connecting the mower assembly and main body); 
a tilt actuator system movable with the tool mounting bracket, the tilt actuator system adapted to rotate the mowing deck about the hinge, wherein the control system is configurable to control the tilt actuator system to tilt and un-tilt the mowing deck (Miller, Para. [0019-0020], Miller discloses the front pivot assembly including a vertical pivot axis connecting the front module and back module (mower assembly) which allows the mower assembly to be varied relative to the plane of the ground); and 
a lift actuator system adapted to vertically translate the tool mounting bracket, wherein the control system is coupled to the lift actuator system and is configurable to control the lift actuator system to lift and lower the mowing deck (Miller, Para. [0020], Miller discloses a lifting cylinder connected to the mower assembly to lift and lower the mowing deck vertically).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Balutis to include a tool mounting bracket, a tilt actuator system and lift actuator system as disclosed by Miller in order to perform efficient mowing operations in difficult areas such as solar power generation facilities, Para. [0003-0005].
Regarding Claim 3:
The combination of Balutis, Miller, Matt, and Becke discloses the ground maintenance system of claim 2.
Balutis discloses a plurality of contact wheels (Balutis, Para. [0032-0033], Balutis discloses a drive system with motorized wheels to propel the robot).
Miller, in the same field of endeavor of ground maintenance vehicles, discloses a plurality of contact wheel linkages rotatably coupled to the mowing deck (Miller, Para. [0018], Miller discloses the rear module (mowing deck) includes a pair of wheels connected to the rear module by a rear axle (linkage)); and 
a contact wheel actuator system adapted to rotate the plurality of contact wheel linkages relative to the mowing deck to move the contact wheels relative to the mowing deck, wherein the control system is configurable to control the contact wheel actuator system to maintain contact between the plurality of contact wheels and the ground (Miller, Para. [0025], Miller discloses a hydraulic pump (wheel actuator system) used to propel the wheels coupled to the mower assembly, with the engine also capable of powering the wheels coupled to the mower assembly).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Balutis to include a wheel assembly and actuator system as disclosed by Miller in order to perform efficient mowing operations in difficult areas such as solar power generation facilities, Para. [0003-0005].
Regarding Claim 4:
The combination of Balutis, Miller, Matt, and Becke discloses the ground maintenance system of claim 1.
Balutis discloses wherein the charger interface comprises a charger power interface and a charger data interface (Balutis, Para. [0037], Fig. 8 Balutis discloses a power system including a charging system connectable to an external charging dock (i.e. interface), and the power system includes charger data relayed to separate computing device).  
Regarding Claim 5:
The combination of Balutis, Miller, Matt, and Becke discloses the ground maintenance system of claim 4.
Balutis discloses wherein the pair of robot charger contacts comprises laterally extending plates of conductive material (Balutis, Fig. 2, Para. [0046], Balutis discloses the charging dock comprises two contact points and the robot would therefore have a pair of contact points to charge the power source).  
Regarding Claim 9:
The combination of Balutis, Miller, Matt, and Becke discloses the ground maintenance system of claim 1.
Balutis discloses store a return to charger decision model, the return to charger decision model trained to output a return to charger decision (Balutis, Para. [0106-0107], Balutis discloses determines the amount of power consumption necessary for each route option (i.e. when to return to recharge)); 
store, for each of the set of paths, an associated expected power draw (Balutis, Para. [0106-0107], Balutis discloses determines the amount of power consumption necessary for each route option); 
during execution of the mow plan: 
read a current battery capacity (Balutis, Para. [0080], Balutis discloses the robot determines the battery capacity, allowing the robot to return to recharge its battery between mowing areas); 
determine a current position in the mow plan (Balutis, Para. [0119-0121], Balutis discloses determining the position of the robot when recharging is needed); 
based on the current position in the mow plan; 
determine a remaining portion of the mow plan (Balutis, Para. [0107], Balutis discloses estimating power consumption associated with each route, and would know the amount of power necessary for the remaining portion of the route); 
determine a route to the charging station (Balutis, Para. [0105-0107], Balutis discloses bypass or traversal routes to return to the charging station); 
determine an estimated power to complete the mow plan using associated expected power draws associated with the remaining portion of the mow plan (Balutis, Para. [0106-0107], Balutis discloses determining the associated power consumption per route of the robot); 
determine an estimated power to reach the charging station using associated expected power draws associated with the route to the charging station (Balutis, Para. [0106-0107], [0119], Balutis ; 
access a set of battery maintenance parameters (Balutis, Para. [0042], Balutis discloses the power system includes data (maintenance parameters) associated with the power source); and 
apply the return to charger decision model to a set of inputs to determine whether to continue on a current path or return to the charging station, the set of inputs comprising the current battery capacity, the estimated power to complete the mow plan, the estimated power to reach the charging station and the set of battery maintenance parameters (Balutis, Para. [0107], Balutis discloses estimating power consumption associated with each route, and would know the amount of power necessary for the remaining portion of the route (i.e. planning routes based on amount of power consumption per route, power for the return route, and power source data)).  
Regarding Claim 10:
The combination of Balutis, Miller, Matt, and Becke discloses the ground maintenance system of claim 9.
Balutis discloses determine a current power draw for a current path of the mow plan (Balutis, Para. [0106-0107], Balutis discloses determining the associated power consumption per route of the robot); 
determine a historical power draw for the current path of the mow plan (Balutis, Para. [0058], Balutis discloses data is stored regarding the route of the robot); 
compare the current power draw to the historical power draw to generate a comparison result (Balutis, Para. [0058-0059], Balutis discloses path behavior data is compared from past routes to the current route (i.e. actual area of the lawn compared against computed area of the lawn); and 
prior to applying the return to charger decision model to the estimated power to complete the mow plan, adjust the estimated power to complete the mow plan based on the comparison result .  
Regarding Claim 11:
The combination of Balutis, Miller, Matt, and Becke discloses the ground maintenance system of claim 10.
Balutis discloses increase the estimated power to complete the mow plan based on a determination that the current power draw for the current path of the mow plan is greater than the historical power draw for the current path (Balutis, Para. [0054], Balutis discloses increasing the power level (i.e. energy consumption per route) based on actual consumption change (i.e. compensation for terrain change)); and 
While Balutis doesn’t explicitly disclose the limitation decrease the estimated power to complete the mow plan based on a determination that the current power draw for the current path of the mow plan is less than the historical power draw for the current path, the examiner believes one of ordinary skill in the art would decrease the estimated power for the route plan of the robot based on the current path power consumption when compared against historical values (i.e. previous path consumption).
Regarding Claim 12:
The combination of Balutis, Miller, Matt, and Becke discloses the ground maintenance system of claim 1.
Balutis discloses wherein the drive system includes at least two drive wheels, the at least two drive wheels drivable to propel and turn the robot tractor (Balutis, Para. [0032-0033], Balutis discloses a drive system with motorized wheels to propel and turn the robot).  
Regarding Claim 13:
 the ground maintenance system of claim 12.
Balutis discloses wherein the robot tractor is a zero-turn tractor (Balutis, Fig. 1C, Para. [0032-0033], Balutis discloses a drive system with motorized wheels to propel and turn the robot; the examiner believes based on the location of the wheels and applied drive to each wheel, the robot is capable of performing zero turns).  
Regarding Claim 14:
The combination of Balutis, Miller, Matt, and Becke discloses the ground maintenance system of claim 1.
Balutis discloses wherein the mowing deck comprises a plurality of mower blades coupled to a plurality of mower motors, wherein the control system is configured to control the mower motors (Balutis, Para. [0034], Balutis discloses the mowing deck includes rotatable reciprocating blades coupled to a high-power motor and high-torque gearbox).  
Regarding Claim 15:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 18:
The claim recites analogous limitations to claim 9 above, and is therefore rejected on the same premise.
Regarding Claim 19:
The claim recites analogous limitations to claim 10 above, and is therefore rejected on the same premise.
Regarding Claim 20:

Regarding Claim 21:
The claim recites analogous limitations to claim 11 above, and is therefore rejected on the same premise.
Claims 7 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Balutis in view of Miller and in further view Matt, and yet in further view of Becke and yet again in further view of Abramson (US 2007/0142964; hereinafter Abramson).
Regarding Claim 7:
The combination of Balutis, Miller, Matt, and Becke discloses the ground maintenance system of claim 4.
Balutis discloses control the drive system to maneuver the robot tractor to a position associated with being docked at the charging station (Balutis, Para. [0080], Balutis discloses the robot is maneuvered to the charging dock); 
based on a determination that the robot tractor is at the position, attempt to establish communication with the charging station via the charger data interface using a communication protocol (Balutis, Para. [0080-0083], Balutis discloses the robot is charged at the docking station (determination of communication) and charge data is provided to the power system and computing device); 
determine if communication was established between the robot tractor and the charging station via the charger data interface (Balutis, Para. [0083], Balutis discloses charge data is provided to the power system and computing device if communication is established).
Abramson, in the same field of endeavor of ground maintenance vehicles, discloses based on a determination that communication could not be established with charging station, control the drive system to redock the robot tractor at the charging station (Abramson, Para. [0062-0063], Abramson discloses the robot attempts to redock when a threshold voltage (communication) is not detected); and 
based on a determination that communication could be established with the charging station, initiate charging of the one or more batteries (Abramson, Para. [0063], Abramson discloses initiate charging of the battery once communication has been established).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Balutis to include redocking the robot based on not establishing a connection as disclosed by Abramson in order to properly dock the robot in the docking (charging) station, Para. [0062-0063].
Regarding Claim 16:
The claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.
Claims 8 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Balutis in view of Miller and in further view of Matt and yet in further view of Becke and yet in further view of Abramson and yet in further view of Kameyama et al. (US 2020/0386849; hereinafter Kameyama).
Regarding Claim 8:
The combination of Balutis, Miller, Matt, Becke, and Abramson discloses the grounds maintenance system of claim 7.
Kameyama, pertinent to the same problem, discloses wherein the communication protocol is a power-line communication protocol (Kameyama, Para. [0063], Kameyama discloses the communication network includes a power line communication link).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Balutis to include a power line Kameyama in order to efficiently transmit and receive information, Para. [0062-0063].
Regarding Claim 17:
The claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664